January 6, 2011 VIA EDGAR Mr. Jim B. Rosenberg Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Centene Corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 22, 2010 File No. 001-31826 Dear Mr. Rosenberg: We are writing in response to the letter from the Securities and Exchange Commission (the “Commission”) dated December 29, 2010 (the “Comment Letter”).As discussed with Staci Shannon, we are requesting an extension to respond to the comments contained in the Comment Letter by January 20, 2011.If this date is not acceptable, please let us know, otherwise we intend to respond to the comments contained in the Comment Letter by January 20, 2011. Please contactme at (314) 725-4477 with any questions concerning this letter. Sincerely, /s/ Jeffrey A. Schwaneke Jeffrey A. Schwaneke Vice President, Corporate Controller and Chief Accounting Officer cc: Ms. Staci Shannon, Securities and Exchange Commission Mr. Michael F. Neidorff, Centene Corporation
